Order unanimously reversed, without costs of this appeal to either party, and matter remitted to Special Term for further proceedings in accordance with the Memorandum. Memorandum: The proof before the court on this motion presents questions of fact Which should be resolved only after a hearing. (Cf. People ex rel. London v. London, 9 A D 2d 663.) If either party desires to modify the provisions of the divorce decree relating to custody and support of the children, a motion therefor should be joined with the pending motion. (Appeal from order of Oswego Special Term restraining plaintiff from removing issue of marriage.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Yecchio, JJ.